United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2673
                                    ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the District of
                                        * Nebraska.
Joseph T. Jordan,                       *
                                        * [UNPUBLISHED]
             Defendant - Appellant.     *
                                   ___________

                              Submitted: December 14, 2009
                                 Filed: December 18, 2009
                                  ___________

Before BYE, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Joseph T. Jordan pleaded guilty to conspiracy to possess with the intent to
distribute fifty grams or more of cocaine base, in violation of U.S.C. §§ 841(a)(1) and
846. At sentencing, the district court1 imposed a 151-month sentence. On appeal,
Jordan argues the sentence is substantively unreasonable. We affirm.

      The presentence investigation report (PSR) calculated a base offense level of
29 and assigned a criminal history category of VI, for a Guidelines sentencing range

      1
        The Honorable Laurie Smith-Camp, United States District Judge for the
District of Nebraska.
of 151–188 months imprisonment. Jordan moved for a downward departure under
U.S. Sentencing Guidelines § 4A1.3(b), arguing category VI overrepresented his
criminal history. The district court adopted the PSR's calculations and denied the
motion for downward departure. The district court noted it had taken the 18 U.S.C.
§ 3553(a) sentencing factors into account and concluded a low-end Guidelines
sentence of 151 months was sufficient, but not greater than necessary, to achieve the
goals of sentencing. Jordan does not appeal the district court's denial of his motion
for downward departure, but argues the court's 151-month sentence is substantively
unreasonable because the court incorrectly concluded his numerous offenses for
driving on revoked and suspended licenses represented serious offenses and militated
against a below-Guidelines sentence.

      We review the district court's sentence for an abuse of discretion. Gall v.
United States, – U.S. – , 128 S. Ct. 586, 597 (2007); see also United States v. Austad,
519 F.3d 431, 434 (8th Cir. 2008). We first

      ensure that the district court committed no significant procedural error,
      such as failing to calculate (or improperly calculating) the Guidelines
      range, treating the Guidelines as mandatory, failing to consider the §
      3553(a) factors, selecting a sentence based on clearly erroneous facts, or
      failing to adequately explain the chosen sentence-including an
      explanation for any deviation from the Guidelines range.

Gall, 128 S. Ct. at 597. If the sentence is procedurally sound, we review "the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard." Id. Jordan does not argue the district court committed a significant
procedural error. Thus, we review the substantive reasonableness of the sentence.

      "A sentence within the Guidelines range is accorded a presumption of
substantive reasonableness on appeal." United States v. Robinson, 516 F.3d 716, 717
(8th Cir. 2008). The district court noted its consideration of the § 3553(a) factors and


                                          -2-
it is clear that the court considered those factors. See United States v. Hernandez, 518
F.3d 613, 616 (8th Cir. 2008). Further, "when a judge decides simply to apply the
Guidelines to a particular case, doing so will not necessarily require lengthy
explanation." Rita v. United States, – U.S. – , 127 S. Ct. 2456, 2468 (2007). We may
appropriately conclude "the judge rests his decision upon the Commission's own
reasoning that the Guidelines sentence is a proper sentence (in terms of § 3553(a) and
other congressional mandates) in the typical case, and that the judge has found that the
case before him is typical." Id.

      We are satisfied the district court considered all the relevant sentencing factors.
The record demonstrates it appropriately considered, among other relevant
characteristics, Jordan's lengthy criminal history and determined a within-Guidelines
sentence was appropriate. We find nothing in Jordan's arguments to overcome the
presumption of reasonableness accorded this sentence.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-